UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-6620 ANAREN, INC. (Exact name of registrant as specified in its Charter) New York 16-0928561 (State of incorporation) (I.R.S Employer Identification No.) 6635 Kirkville Road East Syracuse, New York (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code: 315-432-8909 (Former name, former address and former fiscal year, if changed since last report) Indicate by Check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes X No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Check One: Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The number of shares of Registrant’s Common Stock outstanding on January 22, 2014 was 13,446,593. 1 ANAREN, INC. FORM 10-Q INDEX PART I – FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets as ofDecember 31, 2013 and June 30, 2013 (unaudited) 3 Condensed Consolidated Statements of Incomefor the Three Months Ended December 31,2013 and 2012 (unaudited) 4 Condensed Consolidated Statements of Incomefor the Six Months Ended December 31,2013 and 2012 (unaudited) 5 Condensed Consolidated Statements of ComprehensiveIncome for the Three Months Ended December 31,2013 and 2012 (unaudited) 6 Condensed Consolidated Statements of ComprehensiveIncome for the Six Months Ended December 31, 2013 and 2012 (unaudited) 7 Condensed Consolidated Statements of Cash Flowsfor the Six Months Ended December 31, 2013 and 2012 (unaudited) 8 Notes to Condensed Consolidated FinancialStatements (unaudited) 9 - 15 Item 2. Management’s Discussion and Analysisof Financial Condition and Results of Operations 16 - 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls & Procedures 24 PART II – OTHER INFORMATION Item 1. Litigation 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 24 Officer Certifications 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements ANAREN, INC. Condensed Consolidated Balance Sheets December 31, 2013 and June 30, 2013 (in thousands, except per share amounts) (unaudited) December 31, 2013 June 30, 2013 ASSETS Assets: Cash and cash equivalents $ $ Securities held to maturity - Receivables, less allowances of $470 and $414 at D ecember 31, 2013 and June 30, 2013. Inventories Prepaid expenses and other assets Deferred income taxes Total current assets Securities held to maturity - Property, plant, and equipment, net Goodwill Other intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities and Stockholders’ Equity: Accounts payable $ $ Accrued expenses Income taxes payable Customer advance payments Other liabilities Total current liabilities Deferred income taxes Pension and postretirement benefit obligation Other liabilities Total liabilities Stockholders' Equity: Common stock, $0.01 par value. Authorized 200,000 shares; issued 30,056 and 29,752 at December 31, 2013 and June 30, 2013, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity before treasury stock Less 16,611 and 16,503 treasury shares at December 31, 2013 and June 30, 2013, respectively, at cost Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 ANAREN, INC. Condensed Consolidated Statements of Income Three Months Ended December 31, 2013 and 2012 (in thousands, except per share amounts) (unaudited) Net sales $ $ Cost of sales Gross profit Operating Expenses: Marketing Research and development General and administrative Total operating expenses Operating income Other income (expense): Interest expense ) ) Other income Total other income, net 91 Income before income tax expense Income tax expense Net income $ $ Earnings per share: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 ANAREN, INC. Condensed Consolidated Statements of Income Six Months Ended December 31, 2013 and 2012 (in thousands, except per share amounts) (unaudited) Net sales $ $ Cost of sales Gross profit Operating Expenses: Marketing Research and development General and administrative Total operating expenses Operating income Other income (expense): Interest expense ) ) Other income Total other income, net Income before income tax expense Income tax expense Net income $ $ Earnings per share: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 5 ANAREN, INC. Condensed Consolidated Statements of Comprehensive Income Three Months Ended December 31, 2013 and 2012 (in thousands) (unaudited) Net income $ $ Other comprehensive income: Net foreign currency translation adjustments 62 44 Other comprehensive income 62 44 Total comprehensive income $ $ See accompanying notes to condensed consolidated financial statements. 6 ANAREN, INC. Condensed Consolidated Statements of Comprehensive Income Six Months Ended December 31, 2013 and2012 (in thousands) (unaudited) Net income $ $ Other comprehensive income: Net foreign currency translation adjustments 14 Other comprehensive income 14 Total comprehensive income $ $ See accompanying notes to condensed consolidated financial statements. 7 ANAREN,INC. Condensed Consolidated Statements of Cash Flows Six Months Ended December 31, 2013 and (in thousands) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Gain on disposal of fixed assets ) Amortization Deferred income taxes Equity-based compensation Changes in operating assets and liabilities: Receivables ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable ) Accrued expenses ) Customer advance payments ) ) Other liabilities ) Pension and postretirement benefit obligation ) 48 Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Proceeds from sale of property, plant, and equipment Purchase of Cellular Machines LLC ) - Maturities and sales of held to maturity securities Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from long-term debt obligation - Stock options exercised Excess tax benefit Purchase of treasury stock ) ) Net cash provided by (used in) financing activities ) Effect of exchange rates on cash 14 Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ 26 $ 66 Income tax payments, net $ $ See accompanying notes to condensed consolidated financial statements. 8 ANAREN, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) The condensed consolidated financial statements are unaudited and reflect all adjustments (consisting of normal recurring adjustments) and accruals, which are, in the opinion of management, necessary for a fair presentation of the financial position and operating results for the interim periods. The condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto, together with management’s discussion and analysis of financial condition and results of operations, contained in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2013 . The results of operations for the six months ended December 31, 2013 are not necessarily indicative of the results for the entire fiscal year ending June 30, 2014 , or any future interim period. The income tax rates utilized for interim financial statement purposes for the six months ended December 31, 2013 are based on estimates of income and utilization of tax credits for the entire fiscal year ending June 30, 2014. During the quarter ended September 30, 2013, the Company identified an error in its liability for income taxes. The error arose during the Company’s fiscal year ended June 30, 2009 upon the execution and subsequent borrowing under a debt agreement with a bank. The debt agreement included a pledge by the Company of all the assets of its foreign subsidiary in China. Under Section 956(a) of the Internal Revenue Code, a pledge of assets of a foreign subsidiary requires that the value of the subsidiary’s earnings and profits be included in gross taxable income of the Company. Based on this, the Company should have included income in its gross taxable income in fiscal 2009 in an amount equal to the cumulative earnings and profits from the China subsidiary from its inception through the date of the borrowing in fiscal 2009. The resulting error in fiscal 2009 was an understatement of its income tax liability and an overstatement of its net income totaling $2.7 million. The total effect of the error as of June 30, 2011 totaled $3.4 million, which includes interest expense from fiscal years 2010 and 2011 and an income tax penalty. The interest expense incurred and not recorded in fiscal years 2012 and fiscal 2013 was not material to the consolidated financial statements in those years. In accordance with accounting guidance found in Accounting Standards Codification (ASC) 250-10, Accounting Changes and Error Corrections and Securities and Exchange Commission (SEC) Staff Accounting Bulletin No. 99, Materiality , the Company assessed the materiality of the error and concluded that the error was not material to any of its previously issued consolidated financial statements included in the Form 10-K for the year ended June 30, 2013. As permitted by the accounting guidance found in ASC 250-10 and SEC Staff Accounting Bulletin No. 108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements, the Company has revised the accompanying condensed consolidated balance sheet as of the earliest period presented (June 30, 2013), to decrease retained earnings by $3.4 million and to increase income taxes payable by the same amount. The following table presents the effect of this revision on the Company’s condensed consolidated balance sheet as of June 30, 2013 (in thousands): Retained earnings Income taxes payable Other current liabilites Beginning balance, as previously reported $ 158,182 $ - $ 1,900 Prior-period adjustment ) 3,435 Reclassification 345 ) Beginning balance, as restated $ 154,747 $ 3,780 $ 1,555 As indicated above, the Company previously included income taxes payable in other current liabilities on the condensed consolidated balance sheet as of June 30, 2013. As a result of this revision, the Company has reclassified income taxes payable from other current liabilities as of June 30, 2013. No adjustments were required to be made to the accompanying condensed consolidated statements of income, comprehensive income, or cash flows for the three and six months ended December 31, 2012 . 9 ANAREN, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) (1) Acquisition On November 4, 2013, Anaren, Inc., a New York corporation (Company), announced that it had entered into an Agreement and Plan of Merger, dated as of November 4, 2013 as amended on November 26, 2013 (Merger Agreement), with ANVC Holding Corp., a Delaware corporation (Parent) and ANVC Merger Corp., a New York corporation (Merger Sub). Parent and Merger Sub are currently wholly owned subsidiaries of The Veritas Capital Fund IV, L.P. (collectively with its affiliates and co-investors, “Veritas”). The Merger Agreement contemplates that Merger Sub will be merged with and into the Company (Merger) with the Company surviving the Merger as a wholly owned subsidiary of Parent. As a result of the Merger, each share of common stock of the Company, par value $0.01 per share (Company common stock), issued and outstanding prior to the effective time of the Merger (other than shares of Company common stock (i) owned by the Company or any wholly owned subsidiary of the Company, and (ii) owned by Parent or any wholly owned subsidiary of Parent (including Merger Sub) will be cancelled and converted into the right to receive $28.00 per share in cash, without interest. The Company filed a definitive proxy statement on December 20, 2013 on Schedule 14A and will hold a special meeting of shareholders on February 6, 2014, to consider and vote on a proposal to adopt the Merger Agreement. The Company has made customary representations, warranties and covenants in the Merger Agreement, including (i) its Agreement, subject to certain exceptions, to conduct business in the ordinary course and not to engage in certain activities between the execution of the Merger Agreement and the consummation of the Merger and (ii) its agreement to not solicit or knowingly encourage alternative transactions or, subject to certain exceptions, enter into discussions concerning or provide information in connection with alternative transactions. The Company is currently defending two putative class action lawsuits filed with respect to the Merger Agreement by purported shareholders of Anaren in New York State Supreme Court, Onondaga County, which have been consolidated. The Company believes that the action is without merit and does not believe that the consolidated law suit will have a material impact on the condensed consolidated financial statements. (2) Fair Value Measurements The carrying amount of financial instruments, including cash, trade receivables and accounts payable, approximated their fair value as of December 31, 2013 and June 30, 2013 because of the short maturity of these instruments. Also, the Company’s carrying value for its revolving credit facility approximates fair value. Cash equivalents are carried at cost, which approximates fair value. Valuations on certain instruments are categorized into three levels as follows. Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 inputs are quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets in markets that are not active, inputs other than quoted prices that are observable for the asset or liability, including interest rates, yield curves and credit risks, or inputs that are derived principally from or corroborated by observable market data through correlation. Level 3 inputs are unobservable inputs based on the Company’s assumptions used to measure assets and liabilities at fair value. A financial asset or liability’s classification is determined based on the lowest level input that is significant to the fair value measurement. The following table provides the assets and liabilities carried at fair value as measured on a recurring basis as of December 31, 2013 : (amounts in thousands) Level 1 Level 2 Level 3 Total Carrying Value at December 31, 2013 Cash equivalents $ $ - $ - $ The following table provides the assets and liabilities carried at fair value as measured on a recurring basis as of June 30, : (amounts in thousands) Level 1 Level 2 Level 3 Total Carrying Value at June 30, 2013 Cash equivalents $ $ - $ - $ 10 ANAREN, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) There were no nonfinancial assets or nonfinancial liabilities recognized at fair value on a nonrecurring basis and there were no transfers between levels of the fair value hierarchy during the three and six months ended December 31, 2013 and 2012 . (3) Intangible Assets The major components of intangible assets are as follows: December 31, 2013 June 30, (amounts in thousands) Gross Carrying Amount Net Carrying Amount Gross Carrying Amount Net Carrying Amount Amortizable intangible assets: Customer relationships $ Developed technology 13 Non-competition agreements - Total $ $ Non-amortizable intangible assets: Trade names Total intangible assets $ $ Intangible asset amortization expense for the three months ended December 31, 2013 and 2012 aggregated $0.2 million and $0.2 million , respectively; and for the six months ended December 31, 2013 and 2012 aggregated $0.4 million and $0.5 million , respectively. Amortization expense related to developed technology is recorded in cost of sales, and amortization expense for non-competition agreements and customer relationships is recorded in general and administrative expense. The changes in the carrying amount of goodwill summarized as follows: (amounts in thousands) Balance, June 30, Cellular Machines, LLC acquisition Balance, December 31, $ Acquisition - In August 2013, the Company acquired the assets of Cellular Machines, LLC (Cell Machines), a Texas-based company. The assets acquired are principally comprised of wireless device and system technology and other intellectual property, which the Company expects to enhance its product line capability in the Wireless Segment. The aggregate purchase price was $0.5 million for the acquired assets, of which $350,000 was paid upon consummation of the acquisition and the remaining $150,000 is due in August 2014 unless such amount is offset in satisfaction of certain indemnification obligations of Cell Machines. In addition, the Company hired two employees from Cell Machines who have accepted employment with Anaren Microwave, Inc., a subsidiary of Anaren, Inc. The acquisition and its impact on the balance sheet and results of operations are not material. The purchase price was allocated to the assets acquired based on their respective fair values as of the acquisition date (other intangible assets of $0.4 million), with the amount exceeding the fair value recorded as goodwill of $0.1 million . (4)Inventories Inventories are summarized as follows: (amounts in thousands) December 31, 2013 June 30, 2013 Raw materials $ $ Work in process Finished goods $ $ 11 ANAREN, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) (5)Property, Plant, and Equipment Components of property, plant, and equipment consist of the following: (amounts in thousands) December 31, 2013 June 30, Land and land improvements $ $ Construction-in-process Buildings, furniture, and fixtures Machinery and equipment Less accumulated depreciation ) ) $ $ (6)Accrued Expenses Accrued expenses consist of the following: (amounts in thousands) December 31, 2013 June 30, Compensation $ $ Health insurance Commissions & other $ $ (7)Other Liabilities Other liabilities consist of the following: (amounts in thousands) December 31, 2013 June 30, Deferred compensation $ $ Supplemental retirement plan Warranty accrual Income tax liability Deferred gain Other Less current portion ) ) $ $ The Company provides warranty policies on its products. In addition, the Company incurs costs to service its products in connection with specific product performance issues. Liabilities for product warranties are based upon expected future product performance and durability, and are estimated largely based upon historical experience. Adjustments are made to accruals as claim data and historical experience warrant. The changes in product warranty reserves are as follows: (amounts in thousands) (amounts in thousands) Balance as of July 1, 2012 $ 181 Balance as of July 1, 2013 $ 170 Additions 168 Additions 263 Costs incurred ) Costs incurred ) Adjustments (4 ) Adjustments ) Balance as of December 31, 2012 $ 181 Balance as of December 31, 2013 $ 192 12 (8) Long-term Debt Obligation The Company has a $50 million revolving credit facility (Line) agreement with Key Bank National Association (Lender). The Line bears interest at the 30-day London inter-bank offer rate (LIBOR), plus 100 to 200 basis points, or at the Lender’s prime rate, plus 0 to 75 basis points, based upon the Company's earnings before interest and taxes and depreciation and amortization (EBITDA) performance at the end of each quarter as measured by the leverage ratio, total indebtedness divided by EBITDA. The Company pays a commitment fee (10 to 40 basis points) for any unused portion of the Line, up to $50 million, based upon the same EBITDA formula identified above. The Company has an option to borrow an additional $50 million, $100 million total, subject to the approval of the Lender. The Company’s indebtedness and obligations are guaranteed by five of the Company’s domestic subsidiaries, as well as an assignment of the Company’s interest in its foreign subsidiary. Certain financial and compliance covenants also need to be met on a quarterly basis (leverage ratio, minimum liquidity, and interest coverage). The Line is due on the maturity date, August 2014. As of December 31, 2013 and June 30, 2013 there were no borrowings outstanding under the Company’s revolving credit agreement. (9) Earnings Per Share Basic earnings per share is based on the weighted average number of common shares outstanding. Diluted earnings per share is based on the weighted average number of common shares outstanding, as well as dilutive potential common shares which, in the Company’s case, comprise shares issuable under the Company’s Comprehensive Long-Term Incentive Plan. The weighted average number of common shares utilized in the calculation of the diluted earnings per share does not include anti-dilutive shares aggregating 153,000 for the three and six months ended December 31, 2012 , respectively. There were no antidilutive shares for the three and six months ended December 31, 2013. The treasury stock method is used to calculate dilutive shares, which reduces the gross number of dilutive shares by the number of shares purchasable from the proceeds of the options assumed to be exercised. The following table sets forth the computation of basic and fully diluted earnings per share: Three Months Ended December 31 Six Months Ended December 31 (amounts in thousands) Numerator: Net income $ Denominator: Denominator for basic earnings per share outstanding Denominator for diluted earnings per share: Weighted average shares outstanding Common stock options and restricted stock Weighted average shares 13 (10) Employee Benefit Plans Defined Benefit Plan Components of net periodic pension cost for the three and six months ended December 31 , are as follows: Three Months Ended December 31 Six Months Ended December 31 (amounts in thousands) Service cost $ Interest cost Expected return on plan assets ) Amortization of the unrecognized loss Net periodic benefit cost $ Required contributions for fiscal 2014 are approximately $0.4 million . Postretirement Health Benefit Plan Components of net periodic postretirement benefit cost for the three and six months ended December 31, are as follows: Three Months Ended December 31 Six Months Ended December 31 (amounts in thousands) Service cost $ - $ 3 $ - $ 6 Interest cost 2 6 4 12 Amortization of the unrecognized gain ) Amortization of the prior service cost ) Net periodic benefit $ ) $ ) $ ) $ ) (11) Accumulated Other Comprehensive Income (Loss) The cumulative balance of each component of accumulated other comprehensive income (loss) is as follows: Foreign currency translation adjustment Defined benefit pension plan liability Accumulated other comprehensive income (loss) (amounts in thousands) Balances at June 30, $ $ ) $ ) Other comprehensive loss-quarter ended September 30, ) - ) Other comprehensive income-quarter ended December 31, 44 - 44 Balances at December 31, 2012 $ $ ) $ ) Balances at June 30, $ $ ) $ ) Other comprehensive income-quarter ended September 30, 85 - 85 Other comprehensive income-quarter ended December 31, 62 - 62 Balances at December 31, 2013 $ $ ) $ ) 14 (12)Segment and Related Information The Company operates predominately in the wireless communications, satellite communications, and space and defense electronics markets. The Company’s two reportable segments are the Wireless Group and the Space & Defense Group. These segments have been determined based upon the nature of the products and services offered, customer base, technology, availability of discrete internal financial information, homogeneity of products, and delivery channel, and are consistent with the way the Company organizes and evaluates financial information internally for purposes of making operating decisions and assessing performance. The Wireless Group designs, manufactures, and markets commercial products used mainly by the wireless communications market. The Space & Defense Group of the Company designs, manufactures, and markets specialized products for the radar and communications markets. The following table reflects the operating results of the segments consistent with the Company’s internal financial reporting process. The following results are used in part, by management, both in evaluating the performance of, and in allocating resources to, each of the segments: (amounts in thousands) Wireless Space & Defense Unallocated Consolidated Net sales (Three Months Ended): December 31, 2013 $ $ $ - $ December 31, 2012 - Net sales (Six Months Ended): December 31, 2013 - December 31, 2012 - Operating income (Three Months Ended) December 31, 2013 (1) ) December 31, 2012 - Operating income (Six Months Ended) December 31, 2013 (1) ) December 31, 2012 - Goodwill and intangible assets: December 31, 2013 - June 30, - The unallocated costs for the three and six months ended December 31, 2013 relate to the potential Veritasacquisition (see Note 1). 15 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following Management’s Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with the condensed consolidated financial statements and the notes thereto appearing elsewhere in this Form 10-Q. The following condensed discussion, other than historical facts, contains forward-looking statements that involve a number of risks and uncertainties. The Company’s results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including factors described elsewhere in this Quarterly Report on Form 10-Q and factors described in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2013. Overview We entered into an Agreement and Plan of Merger dated as of November 4, 2013 as amended on November 26, 2013 (Merger Agreement) with ANVC Holding Corp. (Parent) and ANVC Merger Corp. (Merger Sub), a wholly-owned subsidiary of Parent. Parent and Merger Sub are currently wholly-owned subsidiaries of the Veritas Capital Fund IV, LP (Veritas). The Merger Agreement contemplates that Merger Sub will be merged with and into Anaren, Inc., with Anaren, Inc. surviving as a wholly-owned subsidiary of Parent (Merger), and, subject to certain exceptions, each outstanding share of our common stock will be converted in the Merger into the right to receive $28.00 per share in cash. The Merger Agreement is subject to Anaren shareholder approval and is also subject to customary regulatory and other closing conditions. See Note 1 to the accompanying unaudited condensed consolidated financial statements regarding the Merger Agreement. The unaudited condensed consolidated financial statements present the financial condition of the Company as of December 31, 2013 and June 30, 2013, and the consolidated results of operations and cash flows of the Company for the three and six months ended December 31, 2013 and 2012. The Company designs, develops and markets microwave components and assemblies for the wireless communications, satellite communications and defense electronics markets. The Company's distinctive manufacturing and packaging techniques enable it to cost-effectively produce compact, lightweight microwave products for use in base stations and subscriber equipment for wireless communications as well as, in satellites and in defense electronics systems. The Company sells its products to leading wireless communications equipment manufacturers such as Ericsson, Nokia Siemens Networks, and Huawei, and to satellite communications and defense electronics companies such as Boeing Satellite, ITT, Lockheed Martin, Northrop Grumman and Raytheon. Net sales generally are recognized when units are shipped. Net sales under certain long-term contracts of the Space & Defense Group, many of which provide for periodic payments, are recognized under the percentage-of-completion method based on units of delivery. Estimated manufacturing cost-at-completion for these contracts are reviewed on a routine periodic basis, and adjustments are made periodically to the estimated cost-at-completion based on actual costs incurred, progress made, and estimates of the costs required to complete the contractual requirements. When the estimated manufacturing cost-at-completion exceeds the contract value, the contract is written down to its net realizable value, and the loss resulting from cost overruns is immediately recognized. To properly match net sales with costs, certain contracts may have revenue recognized in excess of billings (unbilled revenues), and other contracts may have billings in excess of net sales recognized (billings in excess of contract costs). Under long-term contracts, the prerequisites for billing the customer for periodic payments generally involve the Company's achievement of contractually specific, objective milestones (e.g., completion of design, testing, or other engineering phase, delivery of test data or other documentation, or delivery of an engineering model or flight hardware). The Company operates in the wireless communications, satellite communications and defense electronics markets all of which have been affected by the current economic climate and recession. The United States defense budget has a direct impact on the level of funding available forprograms that the Company currently participates in or has targeted for future participation. We continue to assess the effect of the 2012 / 2013 defense budget on these programs and, to date have seen only minimal negative impact on our anticipated Space & Defense Group order rate. The economic downturn has negatively impacted the worldwide Wireless infrastructure market as the market has delayed or downsized system expansions and upgrades. Third Quarter of Fiscal 2014 Outlook For the third quarter of fiscal 2014, we anticipate comparable sales for the Wireless Group and an increase in sales for the Space & Defense Group compared to the second quarter levels. As a result, we expect net sales to be in the range of $41 to $45 million. We expect GAAP net earnings, exclusive of deal costs associated with the pending acquisition and related litigation, to be in the range of $0.30 - $0.34 per diluted share for the third quarter. 16 Results of Operations Net sales for the three months ended December 31, 2013 were $41.8 million, up 10.0% from sales of $38.0 million for the second quarter of fiscal 2013. Net income for the second quarter of fiscal 2014 was $2.8 million, or 6.6% of net sales, down $0.7 million, or 21.3%from net income of $3.5 million in the second quarter of fiscal 2013. The following table sets forth the percentage relationships of certain items from the Company’s condensed consolidated statements of income as a percentage of net sales. Three Months Ended Six Months Ended Dec. 31, 2013 Dec. 31, 2012 Dec. 31, 2013 Dec. 31, 2012 Net Sales % Cost of Sales % Gross profit % Operating Expenses: Marketing % Research and development % General and administrative % % % 11.5 % Total operating expenses % Operating income % Other income (expense): Interest expense )% )% )% )% Other, primarily interest income % Total other income, net % Income before income tax expense % Income tax expense % Net income % The following table summarizes the Company’s net sales by operating segments for the periods indicated. Amounts are in thousands. Three Months Ended Six months Ended Dec. 31, 2013 Dec. 31, 2012 Dec. 31, 2013 Dec.31, 2012 Wireless $ Space and Defense Total $ Three Months Ended December 31, 2013 Compared to Three Months Ended December 31, 2012 Net sales. Net sales were $41.8 million for the second quarter of fiscal 2014, up 10.0% compared to $38.0 million for the second quarter of fiscal 2013. Sales of Wireless Group products increased $1.4 million, or 10.8%, while sales of Space & Defense Group products rose $2.4 million, or 9.6%, in the current second quarter compared to the second quarter of fiscal 2013. The increase in sales of Wireless Group products, which consist of standard components for use in building wireless base station and consumer equipment, was the result of the continuing current improvement in worldwide demand for Wireless infrastructure components. Sales of Wireless Group products are up 10.8% in the second quarter of fiscal 2014 compared to the second quarter of fiscal 2013 and up 4.8% sequentially over first quarter fiscal 2014 levels. Wireless Group sales are expected to remain at or above current levels throughout fiscal 2014 based on the increased customer demand the Company is presently experiencing and current customer forecasts for the remainder of calendar year. The Company remains optimistic about fiscal 2014 Wireless Group component shipment levels. 17 Space & Defense Group products consist of custom components and assemblies for commercial and military satellites, as well as radar, receiver, and countermeasure subsystems for the military. Sales of Space & Defense Group products rose $2.4 million, or 9.6% in the second quarter of fiscal 2014 compared to the second quarter of the previous fiscal year. This increase resulted from customer delays in approving scheduled shipments of hybrid electronic modules and a shortfall in shipments of printed wire board products in the first quarter of fiscal 2014, which ultimately shipped in the early part of the current second quarter. Based on current backlog, quarterly Space & Defense Group shipments are expected to remain at or above second quarter levels for the remainder of fiscal 2014. Gross Profit. Cost of sales consists primarily of engineering design costs, materials, material fabrication costs, assembly costs, direct and indirect overhead, and test costs. Gross profit for the second quarter of fiscal 2014 was $15.1 million, (36.2% of net sales), up $0.1 million from $15.0 million (39.5% of net sales) for the same quarter of the prior year. Gross profit as a percent of sales decreased 330 basis points in the second quarter of fiscal 2014 from the second quarter of fiscal 2013 due to a $0.5 million accrual in the Space & Defense Groups for the effects of the cancellation of orders for spare beam former assemblies for the Globalstar program. Marketing. Marketing expenses consist mainly of employee related expenses, commissions paid to sales representatives, trade show expenses, advertising expenses and related travel expenses. Marketing expenses were $2.4 million (5.6% of net sales) for the second quarter of fiscal 2014, unchanged from $2.4 million (6.3% of net sales) for the second quarter of fiscal 2013. Marketing expenses in the current second quarter remained flat as reductions in personnel, consulting, advertising, and support costs in the current quarter were offset by higher commissions costs compared to the second quarter of fiscal 2013. Research and Development. Research and development expenses consist of material, salaries and related overhead costs of employees engaged in ongoing research, design and development activities associated with new products and technology development. Research and development expenses were $3.3 million (8.0% of net sales) in the second quarter of fiscal 2014, up 2.7% from $3.2 million (8.5% of net sales) for the second quarter of fiscal 2013. The increase resulted from additional material expenditures in both the Wireless and Space & Defense groups supporting various ongoing projects. Research and development expenditures are supporting further development of Wireless Group infrastructure and consumer component opportunities, as well as new technology development in the Space & Defense Group. The Company expects to maintain its current research and development efforts and spending levels for the remainder of fiscal 2014. General and Administrative. General and administrative expenses consist of employee related expenses, incentive compensation, professional services, intangible amortization, travel related expenses and costs associated with the pending acquisition of the Company by The Veritas Capital Fund IV, L.P. General and administrative expenses increased 30.0% to $5.6 million (13.4% of net sales) for the second quarter of fiscal 2014, from $4.3 million (11.3% of net sales) for the second quarter of fiscal 2013. The increase in general and administrative expense in the current quarter was due to the inclusion of $2.0 million of legal, litigation and consulting expenditures related to the pending acquisition of the Company with The Veritas Capital Fund IV, L.P. in the current second quarter. These costs were partially off-set by a $0.5 million payment received as final compensation for the condemnation of the Company’s leased China facility. Absent these one-time costs and benefit, G&A expense fell approximately $0.2 million, year over year, in the current second quarter due to a reduction in consulting costs and lower equity based compensation expense. Quarterly general and administrative costs are expected to remain at current levels for the remainder of fiscal 2014. Operating Income. Operating income decreased $1.2 million in the second quarter of fiscal 2014 to $3.8 million, (9.2% of net sales), compared to $5.1 million (13.4% of net sales) for the second quarter of fiscal 2013. This decrease in operating income was caused by a $1.4 million net increase in operating expenses resulting from the $2.0 million of legal, litigation and consulting costs related to the pending acquisition of the Company, partially offset by the $0.5 million payment received as final compensation for the condemnation of the Company’s leased China facility. Absent these two items, operating income rose to $5.3 million or 12.6% of sales. 18 On an operating segment basis, Wireless Group operating income was $3.2 million (22.4% of Group sales) for the second quarter of fiscal 2014, up $1.2 million from the Group’s operating income of $2.0 million (15.8% of Group sales) in the second quarter of fiscal 2013. The rise in Wireless Group operating income in the second quarter of fiscal 2014, compared to the second quarter of fiscal 2013, was due to the $1.4 million, or 10.8%, increase in Wireless Group sales coupled with a $0.7 million reduction in operating expenses (inclusive of the $0.5 million compensation for the condemnation of the Company’s China leased facility) and a more favorable product mix resulting in lower material content. Space & Defense Group operating income was $2.6 million, (9.6% of Group sales) in the second quarter of fiscal 2014, compared to operating income of $3.1 million, (12.1% of Group sales) for the second quarter of fiscal 2013. Operating margins for this Group fell in the current second quarter compared to the second quarter fiscal 2013 due to the $0.3 million decrease in gross margins resulting from a $0.5 million accrual in the Space & Defense Groups for the effects of the cancellation of orders for spare beam former assemblies for the Globalstar program. The decline in current second quarter operating margins was further increased by a $0.1 million rise in group operating expenses resulting from additional commission costs, year over year, in the current quarter. Other Income. Other income primarily consists of interest income received on invested cash balances. Other income was $0.1 million in the second quarter of fiscal 2014 compared to $0.1 million for the second quarter of last year. Other income will fluctuate based on short term market interest rates and the level of investable cash balances. Interest Expense. Interest expense consists mainly of interest on Company borrowings and deferred items. Interest expense in the second quarters of both fiscal 2014 and 2013 was minimal. Interest expense has remained relatively low and has declined due to the continuing low level of the 30-day London Inter-Bank Offer Rate (LIBOR) interest rate, and the low level of Company borrowings. There was no outstanding loan balance for the second quarter of fiscal 2014 and an $8.0 million balance outstanding in the second quarter of fiscal 2013. Borrowings under this line bear interest at the 30-day LIBOR rate, plus 100 to 200 basis points, based upon the Company’s rolling twelve month earnings before interest and taxes and depreciation and amortization (EBITDA) performance. The rate is reset monthly. Income Taxes. Income taxes for the second quarter of fiscal 2014 were $1.2 million (2.8% of net sales), representing an effective tax rate of 29.7%. This compares to income tax expense of $1.7 million (4.4% of net sales) for the second quarter of fiscal 2013, representing an effective tax rate of 32.0%. The decrease in the effective rate for the second quarter of fiscal 2014 is a result of the reinstatement in January 2013 of the Federal Research and Experimentation credit and the mix of foreign and domestic taxable income year over year. The projected effective tax rate for fiscal 2014, absent one-time events and adjusted for the expiration of the Federal Research and Experimentation credit in December 2013 is expected to be approximately 29%-30%. Six Months Ended December 31, 2013 Compared to Six Months Ended December 31, 2012 Net sales. Net sales were $80.4 million for the first half of fiscal 2014, up 4.3% compared to $77.1 million for the first half of fiscal 2013. Sales of Wireless Group products rose $1.8 million, or 6.8%, and sales of Space & Defense Group products increased $1.5 million, or 3.0%, in the current first six months compared to the first half of fiscal 2013. The increase in sales of Wireless Group products in the first half of fiscal 2014 compared to the first half of fiscal 2013 was the result of the continuing current improvement in worldwide demand for Wireless infrastructure components. Wireless Group sales are expected to remain at or above current levels throughout fiscal 2014 based on the increased customer demand the Company is presently experiencing and current customer forecasts for the remainder of calendar year. The Company remains optimistic about fiscal 2014 Wireless Group component shipment levels. Sales of Space & Defense Group products increased $1.5 million, or 3.0% in the first half of fiscal 2014 compared to the first half of the previous fiscal year. Quarterly fiscal 2014 Space & Defense Group sales were comparable to sales in this Group for the preceding last seven quarters of fiscal 2012 and 2013. Fiscal 2014 first six months sales reflects both the consistent Space & Defense Group backlog level of approximately $95 - $105 million during the past two years and the efficient resolution of production and customer specification issues which has allowed for consistent quarterly Space & Defense Group product shipments over the trailing twenty-four month period. Quarterly Space & Defense Group sales are expected to mirror first and second quarter levels for the remainder of fiscal 2014. 19 Gross Profit. Gross profit for the first half of fiscal 2014 was $29.0 million, (36.1% of net sales), down from $29.4 million (38.2% of net sales) for the same period of the prior year. Gross profit as a percent of sales decreased 210 basis points in the first six months of fiscal 2014 compared to the first six months of fiscal 2013 due to a less profitable product mix in the Space & Defense Groups and a $0.5 million accrual for the effects of the cancellation of orders for spare beam former assemblies for the Globalstar program, and the effects of annual price concessions for major customers in the wireless group which were effective in January 2013. Marketing. Marketing expenses were $4.5 million (5.6% of net sales) for the first half of fiscal 2014 down $0.4 million from $4.9 million (6.4% of net sales) for the first half of fiscal 2013. Marketing expenses in the current first half declined due to fourth quarter 2013 reductions in sales personnel resulting from a reorganization of the sales function, as well as lower consulting and advertising costs in the current first six months compared to the first six months of fiscal 2013. Research and Development. Research and development expenses were $6.6 million (8.1% of net sales) in the first half of fiscal 2014, unchanged from $6.6 million (8.5% of net sales) for the first half of fiscal 2013. Research and development expenditures normally fluctuate with the level of customer funding for design work in the Space & Defense Group and development opportunities in the market place. Currently, research and development expenditures are supporting further development of Wireless Group infrastructure and consumer component opportunities, as well as new technology development in the Space & Defense Group. The Company expects to maintain its current research and development efforts and spending levels for the remainder of fiscal 2014. General and Administrative. General and administrative expenses were $9.8 million (12.2% of net sales) for the first half of fiscal 2014, up 10.4% from $8.9 million (11.5% of net sales) for the first half of fiscal 2013. The increase in general and administrative expense in the current first six months was due to the inclusion of $2.1 million of legal, litigation and consulting expenditures related to the pending acquisition of the Company with The Veritas Capital Fund IV, L.P These costs were partially off-set by a $0.5 million payment received during the current second quarter as final compensation for the condemnation of the Company’s leased China facility. Absent these one-time costs and facility benefit, G&A expense fell approximately $0.7 million, year over year in the current first six months due to a reduction in consulting costs and lower equity based compensation expense. General and administrative costs are expected to remain at current levels for the remainder of fiscal 2014. Operating Income. Operating income decreased $0.9 million in the first half of fiscal 2014 to $8.2 million, (10.2% of net sales), compared to $9.1 million (11.8% of net sales) for the first half of fiscal 2013. This decrease in operating income was caused by the $0.4 decline in gross margins and a $0.5 million net increase in operating expenses resulting from the $2.1 million of legal, litigation and consulting costs related to the pending acquisition of the Company, partially offset by the $0.5 million payment received as final compensation for the condemnation of the Company’s leased China facility. Absent the net effect of the additional transaction costs and the benefit in China, operating income in the first six months of fiscal 2014 would have been $9.7 million, or 12.1% of sales. On an operating segment basis, Wireless Group operating income was $5.5 million (19.9% of Group sales) for the first six months of fiscal 2014, up $1.7 million from the Group’s operating income of $3.9 million (14.9% of Group sales) in the first six months of fiscal 2013. The rise in Wireless Group operating income in the first half of fiscal 2014, compared to the first half of fiscal 2013, was due to the $1.8 million, or 6.8%, increase in Wireless Group sales coupled with a $1.3 million reduction in operating expenses (inclusive of the $0.5 million compensation for the condemnation of the Company’s China leased facility) which more than off-set the 200 basis point decline in gross margins in the current first six months compared to the same period last year. Space & Defense Group operating income was $4.7 million, (9.0% of Group sales) in the first six months of fiscal 2014, compared to operating income of $5.2 million, (10.2% of Group sales) for the first six months of fiscal 2013. Operating margins for this Group decreased in the current first six months due to the $0.8 million decrease in gross margins resulting from a $0.5 million accrual for the effects of the cancellation of orders for spare beam former assemblies for the Globalstar program and a less profitable product mix. The drop in current first six month gross margins was partially off-set by a $0.3 million decline in group operating expenses including marketing expenses ($0.1 million from reduced personnel), and general and administrative expense ($0.2 million from lower consulting and equity based compensation expense). 20 Other Income. Other income was $0.2 million in the first half of fiscal 2014 down $0.2 million from the first half of last year due to the sale of the Salem, New Hampshire facility in early calendar 2014. This facility, in fiscal 2013, had provided approximately $25,000 per month in rental income. Other income will fluctuate based on short term market interest rates and the level of investable cash balances. Interest Expense. Interest expense consists mainly of interest on Company borrowings and deferred items. Interest expense in the first half of fiscal 2014 and fiscal 2013 was less than $0.1 million. Interest expense has remained relatively low and has declined due to the continuing low level of the 30-day London Inter-Bank Offer Rate (LIBOR) interest rate, and the low level of Company borrowings. There was no outstanding loan balance for the first six months of fiscal 2014 and an $8.0 million balance outstanding for four months of the first six months of fiscal 2013. Borrowings under this line bear interest at the 30-day LIBOR rate, plus 100 to 200 basis points, based upon the Company’s rolling twelve month earnings before interest and taxes and depreciation and amortization (EBITDA) performance. The rate is reset monthly. Income Taxes. Income tax expense for the first half of fiscal 2014 was $2.6 million (3.3% of net sales), representing an effective tax rate of 31.3%. This compares to income tax expense of $3.0 million (3.9% of net sales) for the first half of fiscal 2013, representing an effective tax rate of 32.0%. The decrease in the effective rate for the first six months is a result of the reinstatement in January 2013 of the Federal Research and Experimentation credit and the mix of foreign and domestic taxable income, year over year. The projected effective tax rate for fiscal 2014, absent one-time events and adjusted for the expiration of the Federal Research and Experimentation credit in December 2013 is expected to be approximately 29%-30%. Critical Accounting Policies There have been no changes to the Company’s critical accounting policies, estimates, or judgments from those discussed in the Company’s 2013 Annual Report on Form 10-K. Liquidity and Capital Resources Net cash provided by operations for the first six months of fiscal 2014 was $11.4 million and resulted primarily from the level of net income before depreciation, amortization and non-cash equity based compensation expense. The positive cash flow from net income for the first quarter of fiscal 2014 was further augmented by a $3.0 million increase in accounts payable which was off-set by a $2.2 million increase in inventory due to increasing customer demand and expected second half shipment levels and a $1.1 million pay-down of accrued expenses. Net cash provided by operations for the first six months of fiscal 2013 was $6.9 million and resulted primarily from net income before depreciation, amortization and non-cash equity based compensation expense. The positive cash flow from operations for the first six months was reduced by a $2.8 million increase in accounts receivable due to lengthening of customer terms, a $1.7 million increase in inventory due to the current higher sales levels, and a $2.0 million decrease in accounts payable. Net cash provided by investing activities in the first six months of fiscal 2014 was $5.6 million and consisted of $3.8 million used for capital additions and $0.3 million used to acquire Cellular Machines, which was off-set by $9.2 million provided by maturities and sales of marketable debt securities and $0.6 million provided by proceeds from the sale of fixed assets and the payment for the condemnation of the Company’s leased facility in China. Net cash provided by investing activities in the first six months of fiscal 2013 was $12.1 million and consisted of $9.1 million provided by maturities of marketable debt securities plus $5.2 million provided by proceeds from the sale and leaseback of the Company’s Salem, NH manufacturing facility, partially offset by $2.2 million used for capital additions. Net cash provided by financing activities was $0.6 million in the first six months of fiscal 2014 and consisted of $3.4 million of cash and tax benefits provided by the exercise of stock options, partially offset by $2.8 million used to purchase approximately 108,000 treasury shares. Net cash used in financing activities was $10.1 million in the first six months of fiscal 2013 and consisted of $8.0 million provided by borrowings under the Company’s credit facility, $2.0 million of cash and tax benefits provided by the exercise of stock options, partially offset by $20.1 million used to purchase approximately 1.1 million treasury shares. 21 During the remainder of fiscal 2014, the Company anticipates that its primary cash requirement will be for capital expenditures. Capital additions for the remainder of fiscal 2014 are expected to be in the range of $3.0 - $4.0 million, (4-5% of anticipated sales), and will be funded from existing cash and cash equivalents, and expected cash flow generated by operations. The Company has a $50.0 million revolving credit facility with its principal bank and currently has no balance outstanding under the facility. Borrowings on the line of credit bear interest at the 30-day LIBOR rate, plus 100 to 200 basis points, based upon the Company’s rolling twelve month earnings before interest and taxes and depreciation and amortization (EBITDA) performance At December 31, 2013, the Company had approximately $62.1 million in cash and cash equivalents. Included in the Company’s cash and cash equivalents balance is $9.6 million that is deposited in banks in China. The Company has had positive operating cash flow for over twelve years, and believes that its cash requirements for the foreseeable future will be satisfied by currently invested cash balances and expected cash flows from operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk The following discusses the Company’s possible exposure to market risk related to changes in interest rates. This discussion contains forward-looking statements that are subject to risks and uncertainties. Results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including factors described elsewhere in this Quarterly Report. As of December 31, 2013, the Company had no borrowings outstanding under its Line with Key Bank National Association for which principal amounts are due in August 2014. The Line bears interest at the 30-day London inter-bank offer rate (LIBOR), plus 100 to 200 basis points, or at the Lender’s prime rate, plus 0 to 75 basis points, based upon the Company's earnings before interest and taxes and depreciation and amortization (EBITDA) performance at the end of each quarter as measured by the leverage ratio, total indebtedness divided by EBITDA. The Company pays a commitment fee (10 to 40 basis points) for any unused portion of the Line, up to $50 million, based upon the same EBITDA formula identified above. Forward-Looking Cautionary Statement This Quarterly Report on Form 10-Q contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. Forward-looking statements include, without limitation, any statement that may project, indicate or imply future results, events, performance or achievements, and may contain the words “anticipate,” “expect,” “intend,” “plan,” “believe,” “estimate,” “may,” “project,” “will,” “continue” and similar expressions of a future or forward-looking nature. Forward-looking statements may include discussions concerning revenue, expenses, earnings, cash flow, impairments, losses, dividends, capital structure, market and industry conditions, premium and commission rates, interest rates, contingencies, the direction or outcome of regulatory investigations and litigation, income taxes and the Company’s operations or strategy. These forward-looking statements are based on management’s current views with respect to future results. Forward-looking statements are based on beliefs and assumptions made by management using currently-available information, such as market and industry materials, experts’ reports and opinions, and current financial trends. These statements are only predictions and are not guarantees of future performance. Forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those contemplated by a forward-looking statement. These risks and uncertainties include, without limitation: (1) the acquisition may not be consummated in a timely manner, if at all; (2) the definitive acquisition agreement may be terminated in circumstances that require the Company to pay a termination fee or reimburse certain expenses; (3) the two putative class action lawsuits filed by purported shareholders of Anaren; (4) the diversion of management’s attention from the Company’s ongoing business operations; (5) the failure of the acquiror to obtain the necessary financing to complete the acquisition; (6) the effect of the announcement of the acquisition on the Company’s business relationships, operating results and business generally; and (7) the failure to obtain the requisite approvals to the acquisition, such as shareholder approval. Additional factors are set forth in Anaren’s filings with the SEC, including its Annual Report on Form 10-K for the year ended June 30, 2013, filed with the SEC on August 12, 2013 and its subsequent Quarterly Reports on Form 10-Q and Current Reports on Form 8−K, which factors are incorporated herein by reference. Forward-looking statements speak only as of the date on which they are made. Anaren expressly disclaims any obligation to update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. 23 Item 4. Controls and Procedures A. Disclosure Controls and Procedures An evaluation of the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (“Exchange Act”)) was carried out under the supervision and with the participation of the Company’s management, including the President and Chief Executive Officer and the Chief Financial Officer (“the Certifying Officers”) as of December 31, 2013.Based on that evaluation, the Certifying Officers concluded that the Company’s disclosure controls and procedures were effective as of December 31, 2013. B. Changes in Internal Control Over Financial Reporting There were no changes in the registrant’s internal control over financial reporting during our fiscal quarter to which this Quarterly Report on Form 10-Q relates that have materially affected, or are reasonably likely to materially affect, internal control over financial reporting. Part IIOther Information Item 1. Litigation The Company is currently defending two putative class action lawsuits filed in connection with the Merger Agreement by purported shareholders of Anaren in New York State Supreme Court, Onondaga County, which have been consolidated. The Company believes that the action is without merit and does not believe that the consolidated law suit will have a material impact on the condensed consolidated financial statements. Item 1A. Risk Factors The Company is exposed to certain risk factors that may affect operations and/or financial results. The significant factors known to the Company are described in the Company’s most recently filed Annual Report on Form 10-K. There have been no material changes from the risk factors as previously disclosed in the Company’s Annual Report on Form 10-K. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds (c) Issuer Purchases of Equity Securities On November 9, 2012, the Board of Directors increased by an additional 1,500,000 the number of shares that the Company was authorized to repurchase in the open market or by privately negotiated transactions through its previously announced stock repurchase program. The program, which may be suspended at any time without notice, has no expiration date. The following table sets forth information regarding shares repurchased and purchasable under the program during and as of the end of the periods indicated. On December 31, 2013 , 1,216,777 shares remained authorized for purchase, depending on market conditions. Period Total Number of Shares (or Units) Purchased Average Price Paid per Share (or Unit) Total Number of Shares (or Units) Purchased as Part of Publicly Announced Plans or Programs Maximum Number (or Approximate Dollar Value) of Shares (or Units) that May Yet Be Purchased Under the Plans or Programs October 2013 - - - November 2013 $ December 2013 - - - Total $ Item 6. Exhibits 31 Rule 13a-14(a) Certifications 32 Section 1350 Certifications 101.INS XBRL Instance 101.SCH XBRL Taxonomy Extension Schema 101.CAL XBRL Taxonomy Extension Calculation 101.DEF XBRL Taxonomy Extension Definition 101.LAB XBRL Taxonomy Extension Labels 101.PRE XBRL Taxonomy Extension Presentation 24 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Anaren, Inc. (Registrant) Date: January 28, 2014 /s/ Lawrence A. Sala Lawrence A. Sala President & Chief Executive Officer Date: January 28, 2014 /s/ George A. Blanton George A. Blanton Sr. Vice President, Chief Financial Officer and Treasurer 25
